Bloodworth, J.
1. The special grounds of the motion for a new trial not referred to in the brief of counsel for the plaintiff in error will be treated as abandoned. Cooper v. Ricketson, 146 Ga. 471(1) (91 S. E. 543) ; Daniel v. State, 24 Ga. App. 557(3) (101 S. E. 812).
2. No error of law is shown, and “ there being evidence to sustain the verdict, this court can not disturb the finding of the jury by overruling the refusal of the trial judge to grant a new trial upon the ground that the verdict was contrary to evidence or without evidence to support it.” Callaway v. Pearson, 21 Ga. App. 566(4) (94 S. E. 817), and cases cited.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.